ORDER

This matter is before the court upon consideration of the appellant’s response to this court’s order directing her to show cause why her appeal should not be dismissed for lack of jurisdiction on the basis of a late notice of appeal. The appellant responded by stating that she was informed by her attorney that she had 30 days from entry of the decision to file a notice of appeal; that the decision was entered June 9, 2003; that when she attempted to get into the courthouse on July 9, 2003 she was advised by a woman that allegedly worked in the clerk’s office that she could place the notice of appeal in the overnight box and that when it was removed the following day it would be filed effective July 9, 2003; and that, although she is not knowledgeable in law, it was clear to her that July 9, 2003 was the last day for filing her notice of appeal.
It appears from the documents before the court that the district court’s memorandum and separate order dismissing the civil rights action were filed and entered on May 30, 2003. Any notice of appeal from that decision was due to be filed on or before June 30, 2003 and the notice of appeal filed on July 10, 2003 was late. See Fed. R.App. P. 4(a) and 26(a).
The failure of appellant to timely file a notice of appeal deprives an appellate court of jurisdiction. Compliance with Fed. R.App. P. 4(a) is a mandatory and jurisdictional prerequisite which this court *421can neither waive nor extend. Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam). Fed. R.App. P. 26(b) specifically provides that this court may not enlarge the time for filing a notice of appeal.
Accordingly, it is ordered that the appeal is dismissed for lack of jurisdiction.